Exhibit 10.3
NISOURCE INC.
DIRECTORS’ CHARITABLE GIFT PROGRAM

1.   PURPOSE OF THE PROGRAM       Under the NiSource Inc. Directors’ Charitable
Gift Program (Program), NiSource Inc. (Company) will make a donation on behalf
of each eligible Director, in the Director’s name, to the eligible tax-exempt
organization(s) (Donee(s)) selected by the Director. The purpose of the Program
is to acknowledge the service of the Company’s Directors, to recognize the
interest of the Company and its Directors in supporting worthy charitable
organizations and institutions of higher learning and to enhance the Company’s
ability to continue to attract and retain highly qualified individuals to serve
as Directors.   2.   ELIGIBILITY       All persons serving as Directors of the
Company as of February 16, 2006, other than Directors who are current or former
employees of the Company or any of its subsidiaries, shall be eligible to
participate in the Program through December 31, 2008. All Directors who join the
Company’s Board of Directors after that date shall not be eligible to
participate in the Program. No Director shall be eligible to participate in the
program after December 31, 2008.   3.   DONATION AMOUNT

  (a)   While serving as a Director before May 13, 2008, the donation amount for
a Director will be determined based on the Director’s completed years of Board
service, in accordance with the following schedule.

          Completed Years   Cumulative of Service   Donations
Less than 5
  $ 0  
5-9
  $ 125,000  
10 or more
  $ 250,000  

      Notwithstanding this schedule, a Director who has completed at least five
years of service will be treated as having served for 10 or more years if he or
she terminates Board service as a result of death, disability or mandatory
retirement.     (b)   Effective May 13, 2008, any Eligible Director who has not
satisfied his or her donations, regardless of the number of years of service on
the Board, may make donation in any amounts but in aggregate will not exceed
$125,000. No donations will be made, however, after December 31, 2008.

Amended May 13, 2008

1



--------------------------------------------------------------------------------



 



4.   RECOMMENDATION OF DONATION       At any time after a Director becomes
eligible to participate in the Program, he or she may make a written
recommendation to the Company, on a form provided by the Company for this
purpose, designating the Donee(s) which he or she recommends as the recipient(s)
of the Company donation to be made on his or her behalf. A Director may revise
or revoke any such recommendation prior to payment of the donation by signing a
new recommendation form and submitting it to the Company. Each eligible Director
may choose one Donee or several Donees to receive a Company donation, provided
that each Donee must be recommended to receive a donation of at least $25,000.  
5.   DONEES       To be eligible to receive a donation, a recommended
organization must be a charitable organization or an accredited United States
institution of higher learning and such charitable organization or institution
of higher learning must initially, and at the time a donation is to be made,
qualify to receive tax-deductible donations under the Internal Revenue Code. An
organization or institution will be approved unless it is determined, in the
exercise of good faith judgment, that a donation to the organization or
institution would be detrimental to the best interests of the Company. A
Director’s private foundation is not eligible to receive donations under the
Program.   6.   TIMING OF DONATION       Each donation made on a Director’s
behalf will be made by the Company as soon as is practicable after the Company
receives the Director’s recommendation, the Director completes the requisite
number of years of service, and the Company confirms the eligibility of the
Donee, or at such later date as the Director may specify. In no event, however,
will the Company make a donation after December 31, 2008, on behalf of a
Director.   7.   FUNDING AND PROGRAM ASSETS       The Company currently intends
not to fund the Program. However, if in the future the Company elects to fund
the Program in any manner, neither the Directors nor their recommended Donee(s)
shall have any rights or interests in any assets of the Company identified for
such purpose. Nothing contained in the Program shall create, or be deemed to
create, a trust, actual or constructive, for the benefit of a Director or any
Donee recommended by a Director to receive a donation, or shall give, or be
deemed to give, any Director or recommended Donee any interest in any assets of
the Program or the Company.

2



--------------------------------------------------------------------------------



 



8.   AMENDMENT OR TERMINATION       The Board of Directors of the Company, may
at any time, without the consent of the Directors participating or eligible to
participate in the Program, amend, suspend or terminate the Program.
Notwithstanding the foregoing, the Program shall terminate effective
December 31, 2008, such that no Director shall be able to participate in the
Program after December 31, 2008, and no donations may be made on behalf of a
Director after December 31, 2008.   9.   ADMINISTRATION       The Program shall
be administered by the officers of the NiSource Charitable Foundation or any
other employees of the Company or its subsidiaries designated by the Chairman of
the Company (Committee). The Committee shall have plenary authority in its
discretion, but subject to the provisions of the Program, to prescribe, amend
and rescind rules, regulations and procedures relating to the Program. The
determinations of the Committee on the foregoing matters shall be conclusive and
binding on all interested parties.   10.   GOVERNING LAW       The Program shall
be construed, enforced and administered according to the laws of the State of
Indiana, other than the conflicts of law provisions thereof.   11.   EFFECTIVE
DATE       The effective date of the amended and restated Program is May 13,
2008. The recommendation of any individual Director will be effective when he or
she completes and submits to the Committee a written recommendation on the form
provided for that purpose.   12.   SUPERSEDES PREVIOUS PROGRAM       The terms
of this Program supersede the terms of a similar program that was adopted in
1994 by a predecessor to the Company (Previous Program). Donations made by the
Company’s predecessor on behalf of a particular Director under the Previous
Program shall count against that Director’s cumulative donations under section 3
of this Program.

3